Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective as of November 5, 2009 by and between Charles & Colvard, Ltd., a North Carolina company with its principal office at 300 Perimeter Park Drive, Suite A, Morrisville, North Carolina, 27560 (the “Company”), and Randy N. McCullough, an individual currently residing at 405 Palos Verdes Drive, Austin, Texas 73734 (“Executive”). Statement of Purpose The Company wishes to obtain the services of Executive on the terms and conditions and with the benefits set forth in this Agreement.Executive desires to be employed by the Company on such terms and conditions and to receive such additional consideration as set out herein. In consideration of the mutual covenants contained in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Executive agree as follows: 1.Employment.The Company hereby agrees to employ Executive, and Executive hereby accepts such employment, on the terms and conditions set forth in this Agreement. 2.Term of Employment.The term of Executive’s employment under this Agreement shall commence as of the date of this Agreement and shall continue for one year.Termination of employment shall be governed by Paragraph 7 of this Agreement, and unless terminated by either party as provided in Paragraph 7, this Agreement shall automatically, at the expiration of each then existing term, renew for successive additional one year terms (such annual period being hereinafter referred to as the “Term”). 3.Position and Duties.Executive shall serve as President and Chief Executive Officer of the Company.Executive will, under the direction of the Board of Directors of the Company, faithfully and to the best of his ability perform the duties as set as may be reasonably assigned by the Board of Directors of the Company.Executive agrees to devote his entire working time, energy and skills to the Company while so employed, subject to periods of vacation and sick leave.Executive, subject to the prior approval of the Board, may serve on the Board of Directors of corporations other than the Company. 4.Compensation and Benefits.Executive shall receive compensation and benefits for the services performed for the Company under this Agreement as follows: (a)Base Salary.Executive shall receive an initial base salary of $325,000 annually, payable in accordance with Company policy (“Base Salary”). (b)Executive Benefits.Executive shall receive such benefits as are made available to the other Executives of the Company, including, but not limited to, life, medical and disability insurance, retirement benefits, and such vacation as is provided to the other Executives of the Company (the “Executive Benefits”).Employer reserves the right to reduce, eliminate or change such Executive Benefits, in its sole discretion, subject to any applicable legal and regulatory requirements. (c)Option Grant.The Company shall grant incentive stock options (ISOs) to purchase 1% of the current outstanding Company shares at the closing price of the stock on the day this Agreement is signed and Executive becomes an employee of the Company, with vesting over a three-year period in accordance with the following vesting schedule: 25% on date of grant, and 25% on each of the following three anniversary dates of the date of grant.On each of the next two anniversary dates of employment, an equivalent ISO grant with identical vesting schedule for 100,000 ISOs will be granted.The ISO treatment of options is subject to applicable tax law limitations. (d)Incentive Compensation.For 2010 and each year thereafter for the term of this Agreement, a mutually agreed upon incentive bonus plan up to 75% of existing salary, based upon Company performance toward achieving targets in a business plan and budget as submitted by the Executive and approved by the Board of Directors. (e)Indemnification.The Executive will be eligible for indemnification to the fullest extent authorized under the Company’s Articles of Incorporation and By-Laws (as applicable) and will be eligible for coverage under the Company’s Director’s & Officer’s liability insurance policy as approved by the Board, subject to the terms and conditions contained therein. 5.Moving Expenses.The Company will provide an allowance for the total cost of moving your possessions and family from Austin, Texas to the Raleigh, NC area up to $20,000 as long as moving occurs within 6 months of the date hereof.This allowance can cover the costs of travel to search for a residence, moving personal property, and closing costs on the purchase/sale of a residence. 6.Reimbursement of Expenses.Commuting costs for lodging and travel for up to a six month period will be reimbursed in accordance with our Travel Policy.Additionally, the Company shall reimburse Executive for all reasonable out-of-pocket expenses incurred by Executive specifically and directly related to the performance by Executive of the services under this Agreement. 7.Withholding.The Company may withhold from any payments or benefits under this Agreement all federal, state or local taxes or other amounts as may be required pursuant to applicable law, government regulation or ruling. 8.Termination of Employment. (a)Death of Executive.If Executive shall die during the Term, this Agreement and the employment relationship hereunder will automatically terminate on the date of death. (b)Termination by the Company for Just Cause. The Company shall have the right to terminate Executive’s employment under this Agreement at any time for Just Cause, which termination shall be effective immediately.Termination for “Just Cause” shall include, termination for Executive’s personal dishonesty, gross incompetence, willful misconduct, breach of a fiduciary duty involving personal profit, intentional failure to perform stated duties, willful violation of any law, rule, regulation (other than traffic violations or similar offenses), written Company policy or final cease-and-desist order, conviction of a felony or of a misdemeanor involving moral turpitude, unethical business practices in connection with the Company’s business, misappropriation of the Company’s assets (determined on a reasonable basis), disability or material breach of any other provision of this Agreement or any other conduct by Executive of a similar nature.For purposes of this subsection, the term “disability” means the inability of Executive, due to the condition of his physical, mental or emotional health, to satisfactorily perform the duties of his employment hereunder for a continuous three month period; provided further that if the Company furnishes long term disability insurance for Executive, the term “disability” shall mean that continuous period sufficient to allow for the long term disability payments to commence pursuant to the Company’s long term disability insurance policy.In the event Executive’s employment under this Agreement is terminated for Just Cause, Executive shall have no right to receive compensation or other benefits under this Agreement for any period after such termination. (c)Termination by the Company Without Cause.The Company may terminate Executive’s employment other than for “Just Cause,” as described in Subsection (b) above, at any time upon written notice to Executive, which termination shall be effective immediately.For the avoidance of doubt, a notice by the Company that the Agreement is not automatically renewing as provided in Section 2 hereof shall constitute a termination by the Company without cause under this Subsection (c). In the event the Company terminates Executive pursuant to this Subsection (c), Executive will continue to receive his Base Salary at time of termination for a one (1) year period from such termination (the “Termination Compensation”), so long as Executive complies with Section 9, 10 and 11 of the Agreement.Such amounts shall be payable at the times such amounts would have been paid in accordance with Section 4. Notwithstanding anything in this Agreement to the contrary, if Executive breaches Sections 9, 10 or 11 of this Agreement, Executive will not be entitled to receive any further compensation pursuant to this Section 8(c). (d)Change of Control Situations.In the event of a Change of Control of the Company at any time after the date hereof, Executive may voluntarily terminate employment with Company up until one (1) year after the Change of Control for “Good Reason” (as defined below) and, subject to Section 8(f), be entitled to receive in a lump sum within two (2) months of the consummation of the Change of Control equal to (i) any compensation due but not yet paid through the date of termination and (ii) in lieu of any further salary payments from the date of termination to the end of the then existing term, an amount equal to the Termination Compensation.Any equity based incentive compensation (including but not limited to stock options, restricted stock, SARs, etc.) shall fully vest and be immediately exercisable in full upon a Change of Control, not withstanding any provision in any applicable plan and whether “Good Reason” exists or not.Any such benefits shall be paid by the Company to the same extent as they were so paid prior to the termination or the Change of
